UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-1713



JULIO R. WASHINGTON,

                                              Plaintiff - Appellant,

          versus


HAMPTON ROADS SHIPPING ASSOCIATION; ILA LOCAL
1248; ILA LOCAL 970; ILA SENIORITY BOARD;
MANAGEMENT/ILA SENIORITY COMMITTEE; HAMPTON
ROADS SHIPPING ASSOCIATION/ILA CONTRACT BOARD;
HAMPTON ROADS DISTRICT COUNCIL LOCAL INDUSTRY
GRIEVANCE COMMITTEE,

                                             Defendants - Appellees,


LEE BOOTHBY,

                                                              Movant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-01-880-2)


Submitted:     January 27, 2003             Decided:   March 12, 2003


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Thomas R. Knoll, Sr., Staunton, Virginia; Lee Boothby, Washington,
D.C., for Appellant.     Dean T. Buckius, Christopher Ambrosio,
VANDEVENTER BLACK, L.L.P., Norfolk, Virginia; Deborah C. Waters,
RUTTER, WALSH, MILLS, & RUTTER, L.L.P., Norfolk, Virginia; Charles
S. Montagna, MONTAGNA, BREIT, KLEIN, CAMDEN, L.L.P., Norfolk,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Julio    Washington    appeals   the     district   court’s     judgment

granting summary judgment to the defendants and dismissing his

employment discrimination complaint.          We have reviewed the record

and find no reversible error.             Accordingly, we affirm on the

reasoning of the district court.          See Washington v. Hampton Roads,

CA-01-880-2 (E.D. Va. May 31, 2002).          Having granted the motion to

submit the case on briefs, we dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials    before   the   court   and     argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                      2